           Case 2:16-cv-02400-MMD-VCF Document 83 Filed 06/14/21 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                     ***
      DITECH FINANCIAL LLC,
4
                           Plaintiff,
5                                                         2:16-cv-02400-MMD-VCF
      vs.                                                 ORDER
6     NORTHGATE HOMEOWNERS
      ASSOCIATION; NEVADA ASSOCIATION
7
      SERVICES; MARIA LOYO-MORALES;
8
      KIMBERLY TIBONI; DOES 1-10,
                           Defendant.
9
            Before the Court is the Motion to Substitute Parties (ECF No. 75). Defendant Maria Loyo-Morales
10
     filed a Notice of Non-Opposition to Motion to Substitute Parties (ECF No. 82).
11
            Accordingly,
12
            IT IS HEREBY ORDERED that the Motion to Substitute Parties (ECF NO. 75) is GRANTED.
13
            IT IS FURTHER ORDERED that The Bank of New York Mellon FKA The Bank of New York
14
     as Trustee for the registered holders of the CWABS, Inc., Asset-Backed Certificates, Series 2005-
15
     13 (BoNYM) is substituted as plaintiff in place and stead of Ditech Financial LLC.
16
            DATED this 14th day of June, 2021.
17
                                                                _________________________
18                                                              CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25
